COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


U.S. AUTOMOTIVE MANUFACTURING
AND
LIBERTY MUTUAL INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.         Record No. 0633-97-4                       PER CURIAM
                                                   AUGUST 26, 1997
MAURICE GORDON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Roger L. Williams; Vasiliki Moudilos;
           Williams & Lynch, on brief), for appellants.

           (Anthony Fitzroy Reid; Reid & Reid, on
           brief), for appellee.



     U.S. Automotive Manufacturing and its insurer (jointly

referred to herein as employer) contend that the Workers'

Compensation Commission (commission) erred in (1) awarding

compensation benefits to Maurice Gordon (claimant) pursuant to a

theory of recovery not specifically asserted by claimant, (2)

finding that the effects of the injuries sustained by claimant as

the result of an idiopathic fall were increased due to the
                             1
conditions of his employment, and (3) concluding that claimant
did not have a duty to market his residual work capacity.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Employer does not dispute the commission's finding that
claimant's accident was caused by an idiopathic condition.
Therefore, that finding is binding and conclusive upon us.
affirm the commission's decision.      Rule 5A:27.

                                  I.

     Contrary to employer's contention, nothing in the Workers'

Compensation Act or the case law prohibits the commission from

awarding compensation based upon a theory of recovery which is

supported by the evidence but not raised by the claimant.      "'The

General Assembly established the . . . Commission for the summary

disposition of cases arising out of industrial accidents and

intended that it have jurisdiction to do "full and complete

justice" in each case.'"   Woody's Auto Parts v. Rock, 4 Va. App.
8, 16, 353 S.E.2d 792, 797 (1987) (quoting Hudock v. Industrial

Commission, 1 Va. App. 474, 480, 340 S.E.2d 168, 172 (1986)

(citation omitted)).

                                 II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In Virginia, "'"the effects of [an idiopathic] fall are

compensable if the employment places the employee in a position

increasing the dangerous effects of such a fall, such as on a

height, near machinery or sharp corners, or in a moving

vehicle."'"   PYA/Monarch and Reliance Ins. Co. v. Harris, 22 Va.




                                 - 2 -
App. 215, 222, 468 S.E.2d 688, 691 (1996) (quoting Southland

Corp. v. Parson, 1 Va. App. 281, 284-85, 338 S.E.2d 162, 164

(1985) (citation omitted)).

     In awarding compensation to the claimant for injuries

sustained as the result of his idiopathic fall, the commission

found as follows:
          The claimant was standing in front of a hot
          press machine, with two pallets located in
          his workspace only eight inches apart. One
          pallet was on a metal table. Mr. [Danny]
          Jordan testified that the claimant "had to
          hit something" and observed the claimant
          bleeding from both his forehead and the back
          of his head, with the left side of his head
          on the concrete floor and the back of his
          head on the table leg. The emergency
          personnel reported that the claimant struck
          his head on a table corner and the concrete
          floor.

     Jordan's testimony and the medical records provide credible

evidence to support the commission's findings.   Based upon this

credible evidence, the commission could reasonably conclude that

"'the location of the pallet and metal table, along with the

confined space in which the claimant fell, constitutes a risk of

the employment.'   The claimant's injury [, caused by his

idiopathic fall,] is therefore compensable as a result of the

increased risks of his employment."

                               III.

     In ruling that claimant had not been medically released to

return to work, and, therefore, was not obligated to market his

residual capacity, the commission found as follows:
            We . . . find the claimant has not been


                               - 3 -
          released to work by his treating physician,
          Dr. [David X.] Cifu. While he recommended a
          referral for return-to-work assistance, Dr.
          Cifu contemporaneously advised a
          neuropsychological evaluation for cognitive
          and pre-vocational assessment. The
          functional capacity evaluation advises
          procurement of a medical release and states
          the claimant has the "potential" to return to
          light work. The rehabilitation personnel
          also recommended continuing physical
          conditioning. There is also the matter of
          the claimant's impaired vision, which caused
          the claimant continuing difficulties as
          reported by Dr. Cifu and the rehab personnel.

     The medical records of Dr. Cifu and the rehabilitation

personnel and claimant's testimony provide credible evidence to

support the commission's findings.    Based upon these findings,

the commission could reasonably conclude that claimant had not

been medically released to return to work, and, therefore, had no

duty to market his residual capacity.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 4 -